IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 

SHERRY LYNN SMITH
VS.								CAUSE NUMBER PD-0298-09
THE STATE OF TEXAS
ORDER
	The above styled and numbered cause is before this Court on State's petition for
discretionary review from Appellant's capital murder conviction in Cause No. 15,021 in the 278th
District Court of Grimes county.
	The Court is of the opinion that State's Exhibits Nos. 1 & 2 (audio tapes), 194 & 195
(video tapes), 203-A, 203-B & 203-C (compact disks), 204-A, 204-B & 204-C (compact disks),
251 & 252 (cassette recording) should be inspected.  Pursuant to Tex. R. App. 34.6(g)(2), the
District Clerk of Grimes County is ordered to file the Exhibits  with the Clerk of this Court on or
before the 22nd day of October, 2010.
	IT IS SO ORDERED THIS THE 12th DAY OF OCTOBER, 2010

PER CURIAM

EN BANC
DO NOT PUBLISH